DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 7, 9-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication 2017/0041854 (hereinafter Kim), in view of Lee et al., U.S. Patent Application Publication 2016/0157290 (hereinafter Lee).
	Regarding claim 1, Kim discloses a user equipment (UE) (disclosed is a UE, according to [0009], Figs. 1 and 3 [element 10]), comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (the UE comprises a processor that controls the operation of said UE (the UE therefore necessarily comprises media having computer-executable instructions), according to [0070]); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (the UE comprises a processor that controls the operation of said UE, according to [0070]) to: 
receive a stand-alone non-public network (SNPN) selection request, while the UE has stored at least one of cell (re)selection priorities (cellReselectionPriorities) (the UE undergoes reselection based on a received command, whereby said UE stores cell reselection priority information, according to [0263]-[0273], whereby reselection may entail mobility from a 3GPP network to a non-3GPP network, such as an Interworking Wireless Local Area Network (I-WLAN) or a Wi-Fi hotspot [“stand-alone non-public network (SNPN)”], according to [0010], [0014]); 
delete the stored at least one of cellReselectionPriorities when an SNPN selection in response to the SNPN selection request is performed by the UE (the UE deletes the stored cell reselection priority information, according to [0265]); and 
stop a timer in response to receiving the SNPN selection request (if a cell reselection occurs, and a T3xx or T3yy timer is running, then that timer is stopped, according to [0263]-[0273]).
Kim does not expressly disclose that the timer that is stopped is a T320 timer.
Lee discloses that the timer that is stopped is a T320 timer (as part of a cell reselection process, timer T320 is stopped if running, according to [0126]-[0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Lee such that the timer that is stopped is a T320 timer.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce user and provider costs (Lee:  [0003]).
Claim 11 recites the method that is performed by the UE that is recited in claim 1, and is therefore rejected on the same grounds as claim 1.
Regarding claim 2, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the at least one of cellReselectionPriorities is received through Evolved Universal Terrestrial Radio Access (E-UTRA) dedicated signaling to instruct the UE to move to an E-UTRA or New Radio (NR) (E-UTRA/NR) radio resource control (RRC) Inactive state or an E-UTRA/NR RRC Idle state (the cell reselection priority information is received via idleModeMobilityControlInfo, according to [0265], which is sent via a E-UTRA, according to [0036]-[0039]).
Regarding claim 7, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the SNPN selection request is received from a non-access stratum (NAS) layer of the UE when the NAS layer moves to an SNPN access mode or when the NAS layer moves out of the SNPN access mode (mobility management is performed via the core network sending a timer value, via the NAS level, to the UE for connected mode operation, according to [0134]-[0139]).
Regarding claim 9, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses reconsidering a cell as “not barred” after receiving an SNPN selection request if the cell is previously considered “barred” by the UE (previously, a network access was barred, and then an executed application causes network access to become not barred, according to [0063]-[0065]).
Regarding claim 10, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the at least one processor is further configured to execute the computer-executable instructions to: apply at least one of a stored PLMN identity list and an SNPN identity list received from a serving cell as part of stored information without being impacted by SNPN access mode changes (the UE receives an ac-BarringPerPLMN-List in a SIB type 2 sent from the network, according to [0153], [0244]).
Claim 12 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
Claim 17 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.
Claim 19 does not differ substantively from claim 9, and is therefore rejected on the same grounds as claim 9.
Claim 20 does not differ substantively from claim 10, and is therefore rejected on the same grounds as claim 10.

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 2 and 11 above, further in view of Kim et al., U.S. Patent Application Publication 2014/0287694 (hereinafter Kim ‘694).
	Regarding claim 3, the combination of Kim and Lee discloses all the limitations of claim 2.
	Neither Kim nor Lee expressly discloses configuring an initial value of T320 value upon reception of a t320 value within the E-UTRA dedicated signaling or based on the remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while inter-RAT selection (re)selection procedure is triggered.
	Kim ‘694 discloses configuring an initial value of T320 value upon reception of a t320 value within the E-UTRA dedicated signaling or based on the remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while inter-RAT selection (re)selection procedure is triggered (a UE receives a starting value for a T320 timer, via an E-UTRAN SIB, and uses this starting value for said T320 timer [“within the E-UTRA dedicated signaling”], according to [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Kim ‘694 by configuring an initial value of T320 value upon reception of a t320 value within the E-UTRA dedicated signaling or based on the remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while inter-RAT selection (re)selection procedure is triggered.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate connection to the cell with the best channel conditions (Kim ‘694:  [0038]).
Claim 13 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 1 and 11 above, further in view of Hong et al., U.S. Patent Application Publication 2019/0037425 (hereinafter Hong).
	Regarding claim 4, the combination of Kim and Lee discloses all the limitations of claim 1.
	Neither Kim nor Lee expressly discloses that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state.
	Hong discloses that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state (the base station sends a E-UTRAN New Radio-Dual Connectivity (EN-DC) capable terminal an instruction to use IDLE mode measurement configuration information, according to [0163], whereby measurement configuration information comprises cell-specific priority information, according to [0136]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Hong such that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate terminal power saving (Hong:  [0162]).
Claim 14 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 2 and 12 above, further in view of Wu, U.S. Patent Application Publication 2020/0053601 (hereinafter Wu).
	Regarding claim 6, the combination of Kim and Lee discloses all the limitations of claim 2.
	Neither Kim nor Lee expressly discloses implementing cell selection to a different radio access technology (RAT) by changing its associated RAT from Evolved Universal Terrestrial Radio Access (E-UTRA) to New Radio (NR) in response to the SNPN selection request being performed by the UE.
	Wu discloses implementing cell selection to a different radio access technology (RAT) by changing its associated RAT from Evolved Universal Terrestrial Radio Access (E-UTRA) to New Radio (NR) in response to the SNPN selection request being performed by the UE (based on a measurement report from a UE, a E-UTRA source base stations hands over said UE to a 5GC NR target base station, according to [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Wu by implementing cell selection to a different radio access technology (RAT) by changing its associated RAT from Evolved Universal Terrestrial Radio Access (E-UTRA) to New Radio (NR) in response to the SNPN selection request being performed by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle situation in which the UE is experiencing degraded communication quality (Wu:  [0021]).
Claim 16 does not differ substantively from claim 6, and is therefore rejected on the same grounds as claim 6.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 1 and 11 above, further in view of Suzuki et al., U.S. Patent Application Publication 2014/0198640 (hereinafter Suzuki).
	Regarding claim 8, the combination of Kim and Lee discloses all the limitations of claim 1.
	Neither Kim nor Lee expressly discloses storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message containing the redirectedCarrierInfo; when the SNPN selection in response to the SNPN selection request is performed by the UE, perform at least one of the following: aborting or stopping a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo indicating redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; and removing the stored redirectedCarrierInfo.
	Suzuki discloses storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message containing the redirectedCarrierInfo (a network sends a UE redirected carrier information, in the form of dedicated priorities, in an RRC connection release, according to [0064]-[0065]); 
	when the SNPN selection in response to the SNPN selection request is performed by the UE, perform at least one of the following: aborting or stopping a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo indicating redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; and removing the stored redirectedCarrierInfo (upon RRC connection establishment in a new RAT, dedicated priorities are removed [“removing the stored redirectedCarrierInfo”], according to [0064]-[0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Suzuki by storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message containing the redirectedCarrierInfo; when the SNPN selection in response to the SNPN selection request is performed by the UE, perform at least one of the following: aborting or stopping a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo indicating redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; and removing the stored redirectedCarrierInfo.
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively deal with a network overload (Suzuki:  [0065]).
	Claim 18 does not differ substantively from claim 8, and is therefore rejected on the same grounds as claim 8.

Allowable Subject Matter
11.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/
Primary Examiner, Art Unit 2645